Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8, 10-18 and 20-22 are allowed, renumbered to claims 1-20, respectively.

The following is an examiner’s statement of reasons for allowance:

Patil et al. (US 2019/0215884 A1) discloses a STA configured to communicate with an access point AP over a plurality of channels, the STA indicates a preference for a secondary channel to the AP and the AP communicates with the STA over the secondary channel.

Oh (US 2012/0322455 A1) discloses a mobile station is configured to transmit component carrier (CC) capability information to a base station, where the capability information include information that defines a component carrier that supported by communication with the base station, wherein the CC capability information indicates downlink CC information.

Sun et al. (US 2019/0246419 A1) discloses a UE may include means for receiving, in a downlink control channel, a control message comprising an indication of the availability of preemption information for a plurality of carriers and means for determining whether the 

Prior arts of record disclose channel management for multi-link UE, and provide indication to UE associated with downlink data.

Regarding claims 1 and 20, prior arts of record fail to disclose “transmit an indication to the access point through a first link of the plurality of links, the indication specifying one or more available links of the plurality of links” and “wherein the indication comprises a bit field, and wherein a bit of the bit field indicates whether a respective link of the plurality of links is available for the UE to receive downlink communications from the access point”, as recited in claim 1, and similarly recited I claim 20, in combination with other claimed limitations.

Regarding claim 12, prior arts of record fail to disclose “receive an indication from the UE through a first link of the plurality of links, the indication specifying one or more available links of the plurality of links” and “wherein the indication comprises a bit field, and wherein a bit of the bit field indicates whether a respective link of the plurality of links is available for the AP to transmit downlink communications to the UE”, in combination with other claimed limitations.

Dependent claims 2-8, 10, 11, 13-18, 21 and 22 are allowable based on their dependency on independent claims 1, 12 and 20, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (US 2017/0208542 A1) discloses in a multi-channel system (Abstract and paragraph 10), a target terminal is indicated among terminals, which are indicated by the trigger frame that there is downlink data to be transmitted, with the information of the number of the available channels in the BSS (paragraph 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645